DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites,  inter alia, a charging termination determination circuit, configured to receive the current sense signal and to compare the current sense signal with a charging termination threshold, wherein the charging termination determination circuit is further configured to turn the charging control transistor off when the current sense signal reaches or is lower than the charging termination threshold; and a charging termination tuning circuit, configured to receive the system voltage and the charging voltage, and further configured to compare a difference between the system voltage and the charging voltage with a predetermined difference value, and further configured to control the charging control transistor to enter and operate in its saturation region once the difference between the system voltage and the charging voltage reaches the predetermined difference value. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
Claim10 recites, inter alia, wherein the charging termination control module is configured to detect/monitor/sense a charging current flowing through the charging control transistor and to turn off the charging control transistor once the charging current is decreased to reach or to be lower than a predetermined charging termination current, and is further configured to maintain a transistor voltage drop across the first terminal and the second terminal of the charging control transistor at a predetermined difference value once the transistor voltage drop reaches the predetermined difference value The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
Claim 19 recites, a charging termination determination circuit, configured to receive the current sense signal and to compare the current sense signal with a charging termination threshold, wherein the charging termination determination circuit is further configured to turn the charging control transistor off when the current sense signal reaches or is lower than the charging termination threshold; and a charging termination tuning circuit, configured to compare a transistor voltage drop across the charging control transistor with a predetermined difference value, and further configured to maintain the transistor voltage drop at the predetermined difference value once the transistor voltage drop reaches the predetermined difference value. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430. The examiner can normally be reached M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL BERHANU/Primary Examiner, Art Unit 2859